          Case 3:20-cv-00569-MPS Document 76 Filed 06/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                      :
REJEANNE COLLIER, JACKIE                      :
MADORE and KENNETH CASSIDY,                   :
Individually, and on behalf of all others     :
similarly situated,                           :
                                              :
Petitioners,                                  :
                                              :
v.                                            :      No. 3:20-cv-569 (MPS)
                                              :
D. EASTER, Warden of Federal                  :
Correctional Institute at Danbury             :
                                              :
Respondent.                                   :      May 28, 2020


                                    NOTICE OF DISMISSAL

       Petitioner Kenneth Cassidy, through counsel, hereby gives notice pursuant to Rule

41(a)(1) Fed.R.Civ.Pro., of the dismissal of his claims in the above entitled-action.


                                              Petitioners,


                                              BY_____/s/ Jonathan M. Levine__________
                                              David S. Golub, ct00145
                                              Jonathan M. Levine, ct 07584
                                              Silver Golub & Teitell LLP
                                              184 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 325-4491
                                              Email: dgolub@sgtlaw.com
                                                     jlevine@sgtlaw.com
Case 3:20-cv-00569-MPS Document 76 Filed 06/04/20 Page 2 of 2




                           Sarah French Russell, ct26604
                           Tessa Bialek ct30582
                           Legal Clinic, Quinnipiac University School of Law
                           275 Mt. Carmel Avenue
                           Hamden, CT 06518
                           Telephone: (203) 582-5258
                           Email: sarah.russell@quinnipiac.edu
                                  tessa.bialek@quinnipiac.edu

                           Marisol Orihuela, ct30543
                           Jerome N. Frank Legal Services Organization
                           P.O. Box 209090
                           New Haven, CT 06520
                           Telephone: (203) 432-4800
                           Email: marisol.orihuela@ylsclinics.org

                           Alexandra Harrington, ct30943
                           127 Wall Street
                           New Haven, CT 06511
                           Telephone: 203-436-3532
                           alexandra.harrington@yale.edu
